Title: Notes on the Formation of the Federal Government, 5 January 1798
From: Jefferson, Thomas
To: 


          1798. Jan. 5. I recieve a very remarkeable fact indeed in our history from Baldwin & Skinner. before the establishment of our present government a very extensive combination had taken place in N. York & the Eastern states among that description of people who were partly monarchical in principle or frightened with Shays’s rebellion & the impotence of the old Congress. delegates in different places had actually had consultations on the subject of seizing on the powers of a government & establishing them by force, had corresponded with one another, and had sent a deputy to Genl. Washington to sollicit his co-operation. he calculated too well to join them. the new Convention was in the mean time proposed by Virginia & appointed. these people believed it impossible the states should ever agree on a government, as this must include the impost and all the other powers which the states had a thousand times refused to the general authority. they therefore let the proposed convention go on, not doubting it’s failure, & confiding that on it’s failure  would be a still more favorable moment for their enterprize. they therefore wished it to fail, & especially when Hamilton their leader brought forward his plan of govmt, failed entirely in carrying it & retired in disgust from the Convention. his associates then took every method to prevent any form of govmt being agreed to. but the well intentioned never ceased trying first one thing then another till they could get something agreed to. the final passage & adoption of the constitution compleatly defeated the views of the combination, & saved us from an attempt to establish a govmt over us by force. this fact throws a blaze of light on the conduct of several members from N.Y. & the Eastern states in the Convention of Annapolis & the Grand convention. at that of Annapolis several Eastern members most vehemently opposed Madison’s proposition for a more General Convention with more general powers. they wished things to get more & more into confusion to justify the violent measure they proposed. the idea of establishing a govmt by reasoning & agreemt they publicly ridiculed as an […]
        